                      Case 1:20-cv-00249-GHW Document 26 Filed 09/15/20 Page 1 of 2
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC #:
                                                                         DATE FILED: 9/15/2020


                                                                       MEMORANDUM ENDORSED
JAMES E. JOHNSON
Corporation Counsel
                                             THE CITY OF NEW YORK                                KRISTA FRIEDRICH
                                                                                                    Tel: (212) 356-2610
                                            LAW DEPARTMENT                                        kfriedri@law.nyc.gov
                                                100 CHURCH STREET
                                                NEW YORK, NY 10007

                                                                     September 15, 2020
        VIA ECF
        Hon. Gregory H. Woods
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                          Re: C.E. et al v. New York City Department of Education 1:20-cv-00249-GHW

        Dear Judge Woods:

                I am an Assistant Corporation Counsel in the office of Corporation Counsel James E.
        Johnson, attorney for Defendant in the above-referenced action. I write on behalf of all parties to
        jointly request that the initial pretrial conference scheduled for September 22, 2020 at 2:00 p.m.
        be adjourned by 60 days to November 23, 2020 (or a date thereafter convenient for the Court).
        This is the first request for an adjournment of the initial pretrial conference.

                Plaintiff seeks attorneys’ fees, costs and expenses for legal work performed relating to an
        administrative hearing under the Individuals with Disabilities Education Act, 20 U.S.C. § 1400,
        et seq., as well as for this action. Defendant disputes the reasonableness of the hourly rates
        charged and the time billed by Plaintiff’s counsel.

                 The Complaint was served on January 17, 2020; Defendant filed its Answer on June 8,
        2020. To date, Plaintiff has not provided complete billing records to Defendant but Plaintiff’s
        counsel has agreed to provide them shortly. Thereafter, the parties will attempt to negotiate a
        settlement of this case. We are optimistic that a settlement can be reached based on our history
        of negotiating similar matters. The requested adjournment will give the parties additional time to
        try to resolve this matter.

                 Thank you for considering this submission.

                                                              Respectfully submitted,

                                                              /s/ Krista Friedrich
                                                              Krista Friedrich
                                                              Assistant Corporation Counsel
             Case 1:20-cv-00249-GHW Document 26 Filed 09/15/20 Page 2 of 2




                                                              /S: Peter Albert /
                                                              Peter Albert
                                                              Attorney for Plaintiff




Application granted. The initial pre-trial teleconference scheduled for September 22, 2020, is adjourned to November 23,
2020 at 3 p.m. The parties are directed to consult the Court’s Emergency Rules in Light of COVID-19, which are available
on the Court’s website, for dial-in information and other instructions. The parties are specifically directed to comply with
Emergency Rule 2(C).

SO ORDERED.
                                                                         _____________________________________
Dated: September 15, 2020                                                       GREGORY H. WOODS
New York, New York                                                             United States District Judge




                                                  2
